DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 11/02/20.
Claims 1-20 are under examination.
Claims 1, 4, 7-9, 11-13 & 17-20 are amended via a preliminary amendment filed on 11/02/20, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 10/21/20 & 12/20/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
7.	The drawings filed on 10/01/20 are accepted by the examiner.


CLAIM INTERPRETATION
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
10.	Claim limitation “a first circuitry configured to…”, “a second circuitry configured to…” and “a third circuitry configured to…”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 
11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first circuitry configured to…”, “a second circuitry configured to…” and “a third circuitry configured to…”  in claims 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

When a rejection is made under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because the disclosure is inadequate to support the limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description should also be considered. See MPEP § 2181, subsection IV.

Specification Objections
14.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  
15.	Claims 19-20 recites, “a first circuitry configured to…”, “a second circuitry configured to…” and “a third circuitry configured to…”  in line 2, 6 & in line 2 respectively and the specification fails to have antecedent basis for the terms in the claims. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).
16.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggested to change the METHOD AND DEVICE FOR RELEASING/SUSPENDING A SIGNALING RADIO BEARER (SRB)”
Appropriate Correction is required.

Claims Objections 
17.	Claims 1, 8 & 11 are objected to because of minor informalities:   
18.	Claim 1, recites, “a communication method” in the preamble.
The body recites:
“receiving a first message from a first access network device, wherein the first message is used to indicate a terminal to enter a radio resource control (RRC) inactive state” this step does not identify such method is performed by a terminal.
 “releasing or suspending a configured dedicated signaling radio bearer (SRB), and resetting protocol entities corresponding to a configured data radio bearer (DRB)” this step does not identify such method is performed by a terminal.
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A communication method”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “A communication method”.
Claim 8 is also objected as same reason as claim 1 above.
19.	Claims 11, in part, recites, “…a centralized unit CU and a distributed unit DU…” in line 2. The examiner suggested to amend it to, “a centralized unit (CU) and a distributed unit (DU)”
	

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


21.	Claims 1, 6, 8 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm incorporated et al. (hereinafter referred as Qualcomm), NPL Document, “Reported of Email Discussion RRC inactive procedures” Greece, 26th February-2nd March 2018 (as disclosed in the IDS), in view of Babaei et al. (hereinafter referred as Babaei) US Patent Application Publication No. 2018/0184362 A1.
Regarding claim 1:  Qualcomm discloses a communication method, comprising:
receiving a first message (Corresponds to MSG4) from a first access network device (Corresponds to NR RAN)  (See Section 2; the UE receives Message (MSG4) from a NR RAN over SRB1), wherein the first message is used to indicate a terminal to enter a radio resource control (RRC) inactive state (See Section 2; the purpose of the MSG4 is to move the UE back into Inactive state), and the first message carries an identifier of the terminal in the RRC inactive state and radio access network notification area (RNA) information (See Section 2; the MSG4 configures parameters that moves the UE to inactive  such as I-RNTI, RNA and so on); and 
releasing or suspending a configured dedicated signaling radio bearer (SRB) (See proposal 6; the UE will release the UE context and AS which implies that the UE should move to inactive (Idle)).
 Qualcomm does not explicitly disclose resetting protocol entities corresponding to a configured data radio bearer (DRB).
However, Babaei from the same field of endeavor discloses resetting protocol entities corresponding to a configured data radio bearer (DRB) (See Para. 0205; the UE suspend all the SCG DRBs and suspend SCG transmission for split DRBs and reset SCG-MAC).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include resetting protocol entities corresponding to a configured data radio bearer (DRB) as taught by Babaei in the system of Qualcomm in order to detects an RLF based on the counter (See abstract; lines 7-8).
Regarding claim 6:  The combination of Qualcomm and Babaei disclose a communication method.
(See Para. 0139, 0222 & 0228).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include when there is to-be-transmitted uplink data, transmitting the uplink data on a DRB corresponding to the uplink data; or when there is to-be-transmitted uplink signaling, transmitting the uplink signaling on a common signaling radio bearer as taught by Babaei in the system of Qualcomm in order to detects an RLF based on the counter (See abstract; lines 7-8).
Regarding claim 8:  A communication method, comprising: 
sending, by a first access network device (Corresponds to NR RAN), a first message (Corresponds to MSG4) to a terminal (Corresponds to UE)   (See Section 2; the N RAN sends a Message (MSG4) from to a UE over SRB1), wherein the first message is used to indicate the terminal to enter a radio resource control (RRC) inactive state (See Section 2; the purpose of the MSG4 is to move the UE back into Inactive state), and the first message carries an identifier of the terminal in the RRC inactive state and radio access network notification area (RNA) information (See Section 2; the MSG4 configures parameters that moves the UE to inactive  such as I-RNTI, RNA and so on); and 
releasing or suspending, by the first access network device, a configured dedicated signaling radio bearer SRB corresponding to the terminal (See proposal 6; the UE will release the UE context and AS which implies that the UE should move to inactive (Idle)).

However, Babaei from the same field of endeavor discloses resetting protocol entities corresponding to a configured data radio bearer (DRB) (See Para. 0205; the UE suspend all the SCG DRBs and suspend SCG transmission for split DRBs and reset SCG-MAC).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to resetting protocol entities corresponding to a configured data radio bearer (DRB) as taught by Babaei in the system of Qualcomm in order to detects an RLF based on the counter (See abstract; lines 7-8).
Regarding claim 19:  Qualcomm discloses a communications apparatus (Section 2; User Equipment (UE)), comprising:
 a first circuitry (The receiving function of the UE (i.e., receiver)) configured to receive a first message from a first access network device (See Section 2; the UE receives Message (MSG4) from a NR RAN over SRB1), wherein the first message is used to indicate a terminal to enter a radio resource control (RRC) inactive state (See Section 2; the purpose of the MSG4 is to move the UE back into Inactive state), and the first message carries an identifier of the terminal in the RRC inactive state and radio access network notification area (RNA) information (See Section 2; the MSG4 configures parameters that moves the UE to inactive  such as I-RNTI, RAN and so on); and 
a second circuitry (The release/suspend function of the UE (i.e., processor)) configured to release or suspend a configured dedicated signaling radio bearer (SRB) (See proposal 6; the UE will release the UE context and AS which implies that the UE should move to inactive (Idle)).

However, Babaei from the same field of endeavor discloses resetting protocol entities corresponding to a configured data radio bearer (DRB) (See Para. 0205; the UE suspend all the SCG DRBs and suspend SCG transmission for split DRBs and reset SCG-MAC).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to resetting protocol entities corresponding to a configured data radio bearer (DRB) as taught by Babaei in the system of Qualcomm in order to detects an RLF based on the counter (See abstract; lines 7-8).


Allowable Subject Matter
22.	Claims 2-5, 7, 9-18 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the (claim and specification) objection and a 112, 2nd paragraph rejection.

Conclusion
23.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Jung et al. 2020/0092779 A1 (Title: Method and apparatus for reporting selected PLMS of RRC-Inactive mode UE in next-generation communication system) (See FIG. 1, Para. 0009-0010 & 0057).
B.	Futaki et al. 2019/0342804 A1 (Title: Radio terminal base station and method) (See abstract, Para. 0014, 0016 & 0061).
C.	Kim et al. 2019/0313333 A1 (Title: Method and apparatus for operating protocol layer of terminal in inactive mode in next generation) (See abstract, Para. 0011-0013 & 0128).

24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076. The examiner can normally be reached M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/            Primary Examiner, Art Unit 2469